First Amendment to

Credit Agreement

This First Amendment to Credit Agreement (this “Amendment”) is dated as of
March 30, 2007 by and among Alliance Data Systems Corporation (the “Borrower”),
the Guarantors party hereto, the Banks party hereto, and Bank of Montreal, as
Administrative Agent and Letter of Credit Issuer.

w i t n e s s e t h:

Whereas, the Borrower, the Guarantors, the Banks, and the Administrative Agent
have heretofore executed and delivered a Credit Agreement dated as of
September 29, 2006 (the “Credit Agreement”); and

Whereas, the Borrower, the Guarantor, the Banks and the Administrative Agent
desire to amend the Credit Agreement to extend the Maturity Date and amend the
Pricing Schedule as set forth herein;

Now, Therefore, for good and valuable consideration the receipt of which is
hereby acknowledged, the Borrower, the Guarantor, the Banks and the
Administrative Agent hereby agree as follows:

Article I

Amendments

1.1 The definition of “Maturity Date” contained in Section 1.1 of the Credit
Agreement is hereby amended in its entirety to read as follows:

“Maturity Date” means March 30, 2012.

1.2 The pricing schedule set forth in Appendix I to the Credit Agreement is
hereby amended by deleting the pricing grid contained therein in its entirety
and inserting in its place the following:

                         
Status
  Level I
  Level II
  Level III

 
                       
Senior Leverage Ratio
  <1.75   > or = 1.75<2.25   > or = 2.25
 
                       
Euro-Dollar Margin and Euro-Canadian Dollar Margin
  0.40 %   0.60 %   0.80 %
 
                       
Applicable Facility Fee Percentage
  0.10 %   0.15 %   0.20 %
 
                       

1.3 Schedule 5.21 to the Credit Agreement is hereby amended by deleting the
existing Schedule 5.21 in its entirety and inserting in its place Schedule 5.21
attached to this Amendment.

Article II

Conditions Precedent

2. Article I of this Amendment shall become effective as of the opening of
business on March 30, 2007 (the “Effective Time”) subject to the conditions
precedent that on or before such date:

(a) the Administrative Agent shall have received counterparts hereof executed by
the Borrower, the Guarantors and the Banks;

(b) the Administrative Agent shall have received certified copies of resolutions
of the boards of directors of the Borrower and the Guarantors authorizing the
execution and delivery of this Amendment, indicating the authorized signers of
this Amendment and the specimen signatures of such signers;

(c) an opinion of counsel to the Borrower and Guarantors in form reasonably
acceptable to the Administrative Agent and covering such matters relating to the
transactions contemplated hereby as the Administrative Agent may reasonably
request;

(d) the Administrative Agent shall have received for the ratable account of the
Banks an amendment fee equal to 0.05% of each Bank’s Commitment; and

(e) the Borrower shall have paid the fees and expenses of counsel to the
Administrative Agent to the extent previously invoiced.

If Article I of this Amendment becomes effective, the changes in the Euro-Dollar
Margin, Euro-Canadian Dollar Margin and Applicable Facility Fee Percentage shall
take effect on March 30, 2007 and on each day thereafter, but any payment of
interest or fees due on or after March 30, 2007 with respect to any amounts
owing for any period prior thereto shall be computed on the basis of the
Euro-Dollar Margin, Euro-Canadian Dollar Margin and Applicable Facility Fee
Percentage, as applicable, in effect prior to such effectiveness. The
effectiveness of Article I of this Amendment shall not give rise to any right or
claim under Section 2.13 of the Credit Agreement.

Article III

Miscellaneous

3.1. To induce the Administrative Agent and the Banks to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent and
the Banks that: (a) the representations and warranties contained in the Credit
Agreement are true and correct in all material respects as of the date hereof
with the same effect as though made on the date hereof (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date); (b) no Default or Event of Default exists;
(c) this Amendment has been duly authorized by all necessary corporate
proceedings and duly executed and delivered by the Borrower and the Credit
Agreement, as amended by this Amendment, is the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
other similar laws of general application affecting the enforcement of
creditors’ rights or by general principles of equity; and (d) no consent,
approval, authorization, order, registration or qualification with any
governmental authority is required for, and the absence of which would adversely
affect, the legal and valid execution and delivery or performance by the
Borrower of this Amendment or the performance by the Borrower of the Credit
Agreement, as amended by this Amendment.

3.2. This Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.

3.3. Except as specifically provided above, the Credit Agreement shall remain in
full force and effect and is hereby ratified and confirmed in all respects. The
execution, delivery, and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
the Administrative Agent or any Bank under the Credit Agreement or any Note, nor
constitute a waiver or modification of any provision of any of the Credit
Agreement or any Note.

3.4. This Amendment and the rights and obligations of the parties hereunder
shall be construed in accordance with and be governed by the law of the State of
New York.

[Signature Pages to follow]

1

In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

      Alliance Data Systems Corporation, as Borrower

 
   
By:
Name:
Title:
  /s/ Michael D. Kubic
Michael D. Kubic
Senior Vice President

ADS Alliance Data Systems, Inc., as a Guarantor

By: /s/ Michael D. Kubic
Name: Michael D. Kubic
Title: Senior Vice President



Epsilon Marketing Services, LLC, as a Guarantor

By: /s/ John W. Scullion
Name: John W. Scullion
Title: President



Epsilon Data Management, LLC, as a Guarantor

By: /s/ Alan M. Utay
Name: Alan M. Utay
Title: Vice President



Alliance Data Foreign Holdings, Inc., as a Guarantor

By: /s/ John W. Scullion
Name: John W. Scullion
Title: President






Bank of Montreal, as Administrative Agent, Letter of Credit Issuer and Swing
Lender

By: /s/ Kathleen J. Collins
Name: Kathleen J. Collins
Title: Director






BMO Capital Markets Financing, Inc.

By: /s/ Kathleen J. Collins
Name: Kathleen J. Collins
Title: Director






SunTrust Bank

By: /s/ Timothy M. O’Leary
Name: Timothy M. O’Leary
Title: Director






Bank of America, N.A.

By: /s/ Allison W. Connally
Name: Allison W. Connally
Title: Vice President






Barclays Bank PLC

By: /s/ Nicholas A. Bell
Name: Nicholas A. Bell
Title: Director







JPMorgan Chase Bank, N.A.

By: /s/ Steve Willman
Name:Steve Willman
Title:Vice President







Union Bank of California, N.A.

By: /s/ Clifford F. Cho
Name: Clifford F. Cho
Title: Vice President







The Bank of New York

By: /s/ Ronald R. Reedy
Name: Ronald R. Reedy
Title: Managing Director







Credit Suisse, Cayman Islands Branch

By: /s/ Cassandra Droogan
Name: Cassandra Droogan
Title: Vice President


By: /s/ Denise L. Alvarez
Name: Denise L. Alvarez
Title: Associate

Fifth Third Bank (Central Ohio)

By: /s/ Michael R. Zaksheske
Name: Michael R. Zaksheske
Title: Vice President






Huntington National Bank

By: /s/ Frederick G. Hadley
Name: Frederick G. Hadley
Title: Senior Vice President







Greenwich Capital Markets, Inc., as agent for the Royal Bank of Scotland PLC

By: /s/ Fergus Smail
Name: Fergus Smail
Title: Vice President







US Bank National Association

By: /s/ Kevin S. McFadden
Name: Kevin S. McFadden
Title: Vice President







Wachovia Bank, National Association

By: /s/ Karin E. Samuel
Name: Karen E. Samuel
Title: Vice President







Bank Hapoalim B.M.

By: /s/ Charles McLaughlin
Name: Charles McLaughlin
Title: Senior Vice President


By: /s/ James P. Surless
Name: James P. Surless
Title: Vice President

Bear Stearns Corporate Lending, Inc.

By: /s/ Victor Bulzacchelli
Name: Victor Bulzacchelli
Title: Vice President

2